FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CENTER FOR PUBLIC ANALYSIS ON              
TRADE AND HEALTH (CPATH
CALIFORNIA PUBLIC HEALTH
ASSOCIATION — NORTH; et al.,                     No. 06-16682
              Plaintiffs-Appellants,
                                                   D.C. No.
               and
AMERICAN NURSES ASSOCIATION,                   CV-05-05177-MJJ
                                                    ORDER
                           Plaintiff,              AMENDING
                v.                                  OPINION
OFFICE OF THE UNITED STATES
TRADE REPRESENTATIVE; et al.,
             Defendants-Appellees.
                                           
         Appeal from the United States District Court
           for the Northern District of California
          Martin J. Jenkins, District Judge, Presiding

                   Argued and Submitted
           May 16, 2008—San Francisco, California

                      Filed October 8, 2008

Before: Procter Hug, Jr. and N. Randy Smith, Circuit Judges,
             and Richard Mills,* District Judge.




   *The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.

                                14269
14270     CPATH v. OFFICE OF THE U.S. TRADE REP.
                         ORDER

   The caption in case number 06-16682, as well as the cap-
tion on the Opinion filed August 22, 2008 is amended as fol-
lows.

CENTER FOR POLICY ANALYSIS ON
TRADE AND HEALTH (CPATH),
CALIFORNIA PUBLIC HEALTH
ASSOCIATION — NORTH, CHINESE
PROGRESSIVE ASSOCIATION, No. 06-16682
PHYSICIANS FOR SOCIAL
RESPONSIBILITY, AMERICAN
NURSES ASSOCIATION,
Plaintiffs-Appellants,

v.

OFFICE OF THE UNITED STATES
TRADE REPRESENTATIVE; UNITED STATES
DEPARTMENT OF COMMERCE,
Defendants-Appellees.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.